Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Drawings filed on 05/12/2022 has been entered by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The recitations of the specific features of the vehicle subframe in claim 1 including especially the construction of cross member includes an upper cross member and a lower cross member disposed on the downward side relative to the upper cross member and joined to the upper cross member, the upper side members of the pair of side members are joined respectively to opposite outer front end portions of the upper cross member in the width direction, and extend from the opposite outer front end portions toward the forward side, and the lower side members of the pair of side members are joined respectively to the upper side members, the upper cross member, and the lower cross member, the upper side members of the pair of side members are provided with the pair of front vehicle-body mounting portions correspondingly, while the lower side members of the pair of side members are provided with the pair of front vehicle-body mounting portions and the pair of rear vehicle-body mounting portions correspondingly, the pair of side members respectively includes weakened portions on the forward side relative to the pair of intermediate vehicle-body mounting portions, the weakened portions being deformable against an impact force applied toward the rearward side, and the lower side members of the pair of side members respectively include reinforcement portions continuously connecting the pair of intermediate vehicle-body mounting portions and the pair of rear vehicle-body mounting portions correspondingly in the forward-rearward direction, the reinforcement portions having a shape protruding in the upward direction or the downward direction in cross-section taken along a plane parallel to a plane defined by the upward-downward direction and the width direction is not taught nor is fairly suggested by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612